Title: To Alexander Hamilton from Joseph H. Dwight, 4 October 1799
From: Dwight, Joseph H.
To: Hamilton, Alexander


          
            Sir,
            Albany Octr. 4th. 1799—
          
          Agreeable to the Secratarys orders I have to inform your Honor of the reason that I am not on duty, I have not as yet received any orders, and am now waiting your Honors pleasure in this place, If I am to recruit soon, I should consider it as a favor if I might be permited to do it in the State of Connecticut—Your Honor will please direct to me in this place—
          With due respect Yr. Honors most Obt. & very Hble. Servt.
          
            Joseph H Dwight
          
          Gen A. Hamilton
        